475 U.S. 1089
106 S.Ct. 1478
89 L.Ed.2d 732
Lawrence E. GRAY, Edward J. Murty, Jr. and  Peter McC. Gieseyv.OFFICE OF PERSONNEL MANAGEMENT.
No. 85-969
Supreme Court of the United States
March 24, 1986

On petition for writ of certiorari to the United States Court of Appeals for the District of Columbia Circuit.
The petition for writ of certiorari is denied.
Justice WHITE, dissenting.


1
In this case the United States Court of Appeals for the District of Columbia Circuit held that the comprehensive remedial scheme established by Congress in the Civil Service Reform Act of 19781 (CSRA) indicates a congressional intent to preclude judicial review under the Administrative Procedure Act2 of claims that could have been reviewed administratively under the CSRA. 248 U.S.App.D.C. 364, 771 F.2d 1504 (1985).  While eight other Courts of Appeals have reached a similar conclusion, the United States Court of Appeals for the First Circuit has held to the contrary.  Dugan v. Ramsay, 727 F.2d 192 (1984).  I would grant certiorari to resolve this conflict.



1
 Pub.L. 95-454, 92 Stat. 1111 (codified as amended in scattered sections of 5 U.S.C.


2
 5 U.S.C. § 701 et seq. (1976).